United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, Del Rio, TX, Employer
)
__________________________________________ )
R.M., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-531
Issued: June 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 7, 2013 appellant, through his representative filed a timely appeal from a
December 11, 2012 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying his request for reconsideration. Because more than 180 days elapsed from the
last merit decision of November 3, 2010 to the filing of this appeal, the Board lacks jurisdiction
to review the merits of appellant’s case pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated October 2, 2012, the
Board affirmed OWCP decisions dated November 9 and December 5, 2011 denying appellant’s
request for a merit review related to an additional schedule award. The Board found that OWCP
properly denied his requests as appellant failed to submit any new medical evidence addressing
the extent and degree of any employment-related impairment that might arguably impact his
prior schedule award decision. The Board also found that appellant failed to advance a point of
law not previously considered or show that OWCP erroneously applied or interpreted a point of
law. The facts and circumstances of the case are set forth in the Board’s prior decision and are
incorporated herein by reference.2
On October 26, 2012 appellant’s counsel requested reconsideration and submitted a
March 26, 2012 report from Dr. Timothy S. Palomera, an attending Board-certified family
medicine practitioner, who diagnosed osteoarthritis which had worsened since he first evaluated
appellant in January 2005. Dr. Palomera noted that a torn meniscus destabilizes the knee,
changes the weight-bearing mechanics and was a significant contributing factor to premature
knee osteoarthritis. He did not address permanent impairment.
By decision dated December 11, 2012, OWCP denied appellant’s request for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP

2

On January 19, 2005 appellant, then a 49-year-old supervisory deputy, filed a traumatic injury claim alleging
that on January 17, 2005 he injured his right knee while jogging when he stepped in a hole and fell on his right side.
OWCP accepted the claim for right knee meniscus lateral cartilage tear, right lower leg osteoarthritis and displaced
lumbar intervertebral disc.
3

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
4

20 C.F.R. § 10.606(b)(2). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
5

20 C.F.R. § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB
657 (2006).

2

will deny the application for reconsideration without reopening the case for review on the
merits.6
ANALYSIS
Appellant’s October 26, 2012 request for reconsideration did not allege or demonstrate
that OWCP erroneously applied or interpreted a specific point of law. Moreover, he did not
advance any legal argument not previously considered by OWCP. Therefore, appellant is not
entitled to a review of the merits based on the first and second above-noted requirements under
section 10.606(b)(2).7
Appellant also failed to submit any relevant and pertinent new evidence with his
October 26, 2012 request for reconsideration. Although Dr. Palomera’s March 26, 2012 report
was new to the record, the report did not address the issue of the extent or degree of any lower
extremity impairment under the A.M.A., Guides (6th ed.); but noted the impact of a torn
meniscus on the development of knee osteoarthritis.8 Appellant did not provide any new medical
evidence that relevant to the prior schedule award decision.
As appellant failed to meet any of the criteria for a merit review, the Board finds that
OWCP did not abuse its discretion in refusing to reopen his claim for a review on the merits.
CONCLUSION
The Board finds that OWCP properly denied appellant’s October 26, 2012 request for
reconsideration.

6

20 C.F.R. § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
7

Id. at § 10.606(b)(2)(1) and (2).

8

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000) (evidence which does not
address the particular issue involved does not constitute a basis for reopening a case for a merit review).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 11, 2012 is affirmed.
Issued: June 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

